

117 HR 690 IH: Ensuring the Safety of Our Mail Act of 2021
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 690IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Calvert introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to increase the maximum penalty for mail theft.1.Short titleThis Act may be cited as the Ensuring the Safety of Our Mail Act of 2021.2.Increasing the maximum penalty for mail theftSection 1708 of title 18, United States Code, is amended by striking not more than five years and inserting not more than 10 years.